Citation Nr: 0430088	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03 03-608	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to an initial rating higher than 10 percent 
for right shoulder bursitis.

4.  Entitlement to an initial compensable rating for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
November 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The case subsequently was transferred to the VARO 
in Baltimore, Maryland, which forwarded it to the Board for 
appellate review.

In its January 2001 decision, the RO denied the veteran's 
claims for service connection for a right knee disorder, 
memory loss, and a neck strain.  He filed a timely appeal.  
In the same decision, the RO granted his claims for service 
connection for tinea versicolor and right shoulder bursitis.  
The RO assigned initial ratings of 0 percent for the tinea 
versicolor and 10 percent for the right shoulder bursitis.  
He appealed seeking higher initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at others).

Since the RO granted the veteran's claim for service 
connection for a neck strain in May 2003, and he did not file 
a notice of disagreement (NOD) or appeal within a year of 
that decision - to contest either the rating and/or effective 
date assigned, that was a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (increased rating issues are separate from 
service connection issues).  Accordingly, that claim is no 
longer before the Board.

Per the veteran's request, a hearing before the Board was 
scheduled in August 2004, but he failed to appear.  Although 
the notice of the hearing that was sent to his last known 
address was returned as undeliverable, a copy of the notice 
was also sent to his designated representative, the DAV.  
There has been no explanation from either the veteran or his 
representative for their failure to appear at the hearing.  
Thus, the appeal will be processed as if the request for the 
hearing was withdrawn.  38 C.F.R. § 20.702(d).

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The VCAA and implementing regulations were in effect when the 
veteran filed his appeal, but insufficient steps were taken 
by the RO to comply with this law and implementing 
regulations.  

The RO sent the veteran notice of the VCAA in a July 2001 
letter.  That letter, however, addressed only his claims 
involving his right knee, neck, and tinea versicolor.  The 
letter did not address his claim for service connection for 
memory loss, and his claim for a higher initial rating for 
his service-connected right shoulder bursitis.  Furthermore, 
although the VCAA notice referenced his claim for tinea 
versicolor, it did not explain the evidence needed to support 
a claim like this for a higher initial rating.  So a remand 
is required to correct these VCAA deficiencies.

With regard to the veteran's claim for service connection for 
memory loss, his service medical records (SMRs) indicate he 
was involved in a motor vehicle accident (MVA) in December 
1989, and sustained whiplash.  After that incident, he 
complained of lightheadedness and dizziness.  The physician 
who examined him in August 2000 at Camp Lejeune indicated the 
veteran had no obvious deficiencies upon a brief mental 
review.  But the physician noted that a psychometric study 
would be required in order to identify a significant 
pathology.  So a medical examination is needed, which 
includes all necessary diagnostic testing.  38 C.F.R. § 
3.159(c)(4).

Furthermore, when determining the severity of a 
musculoskeletal disability such as the right shoulder 
bursitis at issue, which is at least partly rated on the 
basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

Unfortunately, the VA examination in March 2003 did not 
address the effect of pain (and painful motion) upon 
functioning of the right shoulder or the level of disability 
during "flare-ups" or prolonged use.  See Deluca v. Brown, 
8 Vet. App. at 206-208.  This is contrary to the holding in 
DeLuca and the provisions of §§ 4.40, 4.45, and 4.49.  So 
while the March 2003 VA examination indicated the veteran 
complained of pain, there was no objective clinical 
assessment of the effect of the pain on the functioning of 
his right shoulder.  Furthermore, there was no mention of 
whether he experiences weakened movement, fatigability or 
incoordination.  These important factors must be addressed 
before deciding this claim.  See, e.g., Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

There also is a problem with the August 2000 medical 
examination given at Camp Lejeune for the veteran's right 
knee.  The SMRs indicate he injured his right knee playing 
basketball in June 1991.  Subsequent records show pain 
and swelling with prolonged use, such as running or playing 
basketball.  In August 1993, it was noted he had prepatellar 
bursitis.  In April 1999, it was noted he had patellar 
tendonitis.  Although the August 2000 medical examiner 
concluded there was no pathology to render a diagnosis, there 
is no indication he reviewed the veteran's SMRs for his 
pertinent medical history.

Since this appeal is being remanded to the RO for the 
aforementioned reasons, a current medical examination will 
also be needed to assess the severity of the veteran's tinea 
versicolor.  His last VA examination was in December 2001, 
over 21/2 years ago, and he claims his condition has worsened 
since.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(examination conducted about two years before the Board's 
decision was too remote to be a contemporaneous examination 
where appellant had presented evidence indicating there had 
been a material change in his condition and that his current 
rating was insufficient).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Contact the veteran's representative and asks if 
he or she has a current address for the veteran.

2.  Prior to making any further determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  
In particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied.  
(Note:  This must include VCAA notice relating to 
the claims for service connection for memory 
loss, and for higher initial ratings for the 
right shoulder bursitis and tinea versicolor.)

*This also includes requesting the veteran to 
provide any relevant evidence in his possession 
pertaining to the claims at issue that is not 
currently on file.

3.  Schedule the veteran for appropriate VA medical 
examinations to determine whether he has memory 
loss and a right knee disorder.

	If these disabilities are present, the examiner 
should render an opinion as to whether it is at 
least as likely as not they are of service origin.  
If no opinion can be rendered, explain why this is 
not possible or feasible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  (Note:  
particular attention must be paid to the diagnoses 
of prepatellar bursitis in August 1993, and 
patellar tendonitis in April 1999).  A copy of 
this remand must also be provided to the examiner.  
All necessary testing should be done, including 
any psychometric testing or its equivalent to 
diagnose memory loss, and the examiner should 
review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

4.  Also schedule the veteran for a VA 
dermatology examination to determine the 
current extent of impairment from his 
service-connected tinea versicolor.  The 
claims folder must be made available to and 
reviewed by the examiner.  To properly rate 
the tinea versicolor, the examiner must note 
the size, location, and other relevant 
characteristics of it.  This includes setting 
forth findings as to the eight 
characteristics of disfigurement and 
indicating whether the tinea versicolor is 
deep or superficial, i.e., whether it is 
associated with underlying soft tissue 
damage.  The examiner should also indicate 
whether the tinea versicolor is poorly 
nourished, tender and painful on objective 
demonstration, is subject to repeated 
ulceration or is unstable.  Any functional 
impairment due to the tinea versicolor should 
be identified, too.  The examiner should 
indicate, as well, the extent of bodily 
involvement, i.e., the percentage of total 
body surface area involved and the type and 
duration of treatment afforded the veteran.  
Color photographs depicting the tinea 
versicolor should be taken and associated 
with the examination report.  The rationale 
for all diagnoses and opinions expressed must 
also be provided.

5.  As well, schedule the veteran for an appropriate 
VA medical examination to assess the severity of 
his service-connected right shoulder bursitis.  

	The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured in 
degrees, with normal range of motion 
specified too), and the examiner should review the 
results of any testing prior to completion of the 
examination report.

	The examiner must determine whether there are 
objective clinical indications of pain/painful 
motion, weakened movement, premature/excess 
fatigability, or incoordination and, if feasible, 
these determinations should be expressed in terms 
of the degree of additional range of motion loss 
due to such factors.  This includes instances when 
these symptoms "flare-up" or when the shoulder is 
used repeatedly over a period of time.  And this 
determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to these factors.

	If an opinion cannot be rendered in response to 
these questions, please explain why this is not 
possible or feasible.

6.	Review the claims file.  If any development is 
incomplete, including if any examination reports do not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. §4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

7.	Then readjudicate the veteran's claims.  If they remain 
denied or are not granted to his satisfaction, prepare 
a supplemental statement of the case (SSOC) and send it 
to him and his representative.  Give them time to 
respond before returning the case to the Board for 
further appellate consideration.  (Note:  In 
readjudicating the claims for higher initial ratings 
for tinea versicolor and the right shoulder bursitis, 
consider whether the ratings should be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)).  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




